     Case 1:19-cv-01277-AWI-SKO Document 26 Filed 09/08/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     DANIEL P. TALBERT
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                            FRESNO DIVISION
11
12
     EDITH LILLIAN SISCO,                            )   CIVIL NO. 1:19−CV−01277-AWI-SKO
13                                                   )
          Plaintiff,                                 )   STIPULATION FOR THE AWARD AND
14                                                   )   PAYMENT OF ATTORNEY FEES AND
            v.                                       )   EXPENSES PURSUANT TO THE EQUAL
15                                                   )   ACCESS TO JUSTICE ACT, 28 U.S.C. §
                                                     )   2412(d), AND COSTS PURSUANT TO
16   ANDREW SAUL,                                    )
     Commissioner of Social Security,                    28 U.S.C. § 1920; ORDER
                                                     )
17                                                   )
          Defendant.
                                                     )
18
19
20
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
21
     counsel, subject to the approval of the Court, that Edith Lillian Sisco (Plaintiff) be awarded
22
     attorney fees and expenses in the amount of seven thousand three hundred and forty-four dollars
23
24   ($7,344.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs.

25   This amount represents compensation for all legal services rendered on behalf of Plaintiff by
26
     counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
27
28


     Stip. for EAJA Award; Order 1:19−CV−01277-AWI-SKO
     Case 1:19-cv-01277-AWI-SKO Document 26 Filed 09/08/20 Page 2 of 3


            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 1
 2   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s counsel. Pursuant to Astrue v.

 3   Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the
 4
     assignment will depend on whether the fees are subject to any offset allowed under the United
 5
     States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
 6
 7   the government will determine whether they are subject to any offset.

 8          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 9   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
10
     expenses and costs to be made directly to Plaintiff’s counsel, pursuant to the assignment
11
     executed by Plaintiff. Any payments made shall be delivered to Chermol & Fishman, LLC,
12
13   11450 Bustleton Avenue, Philadelphia, PA 19116.

14          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
15   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
16
     EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
17
     bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel including David F. Chermol,
18
19   Esq., Chermol & Fishman, LLC, Helen R. Zane, Esq., and Law Offices of Helen R. Zane may

20   have relating to EAJA attorney fees in connection with this action.
21
            This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
22
     Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
23
24          Respectfully submitted this 4rd day of September 2020.
25
26   Dated: September 4, 2020              By:     /s/ David F. Chermol*
                                                   CHERMOL & FISHMAN, LLC
27                                                 Attorney for Plaintiff
                                                   *Authorized via e-mail
28


     Stip. for EAJA Award; Order 1:19−CV−01277-AWI-SKO
     Case 1:19-cv-01277-AWI-SKO Document 26 Filed 09/08/20 Page 3 of 3



 1
 2   Dated: September 4, 2020                     McGREGOR W. SCOTT
 3                                                United States Attorney
                                                  DEBORAH LEE STACHEL
 4                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
 5
 6                                         By:    /s/ Daniel P. Talbert
                                                  DANIEL P. TALBERT
 7                                                Special Assistant United States Attorney
 8                                                Attorneys for Defendant
 9
10
11                                                   ORDER

12            Based upon the parties’ above “Stipulation for the Award and Payment of Attorney Fees
13
     Under the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412(d), and Costs Pursuant to 28
14
     U.S.C. § 1920” (the “Stipulation”) (Doc. 25), IT IS ORDERED that attorney’s fees in the
15
     amount of SEVEN THOUSAND THREE HUNDRED AND FORTY-FOUR DOLLARS AND
16
17   00/100 ($7,344.00), as authorized under the Equal Access to Justice Act (EAJA), 28 U.S.C. §

18   2412(d), and no costs, be awarded subject to the terms of the Stipulation.

19   IT IS SO ORDERED.
20
21
     Dated:     September 4, 2020                                /s/   Sheila K. Oberto         .
                                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     Stip. for EAJA Award; Order 1:19−CV−01277-AWI-SKO
